           Case 1:19-cr-00698-ER Document 31 Filed 07/08/20 Page 1 of 1

                                                        U.S. Department of Justice

                                                        United States Attorney
                                7/8/2020                Southern District of New York

                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007


                                                        July 7, 2020
                                      The July 8 conference is adjourned. A pretrial conference
By ECF
                                      will be held on September 16, 2020 at 10:00 AM.
The Honorable Edgardo Ramos           SO ORDERED.
United States District Judge
40 Foley Square
Southern District of New York
New York, New York 10007                                                               7/8/2020

               Re:     United States v. Jon Barry Thompson,
                       19 Cr. 698 (ER)

Dear Judge Ramos:

        The Government writes on behalf of both parties to respectfully request that the
conference scheduled in this matter for July 8, 2020 at 2:00 p.m. be adjourned. The parties
expect to reach a disposition of this matter and respectfully request that the Court set a control
date in September 2020 for the entry of that disposition. The Government requests, and the
defendant consents to, the exclusion of time under the Speedy Trial Act from July 8, 2020 until
the adjourn date in order to allow the parties to finalize a disposition.


                                                        Respectfully submitted,

                                                        AUDREY STRAUSS
                                                        Acting United States Attorney

                                                  by:              /s/
                                                        Jordan Estes
                                                        Drew Skinner
                                                        Assistant United States Attorneys
                                                        (212) 637-2543/1587


cc:    Counsel for Jon Barry Thompson (by ECF)
